ROY, C.
Murder Defendant was convicted of murder in the first degree and his punishment fixed by the jury at death.
Arthur Brown was convicted of killing Albert Unf derwood and his sentence was reversed by this court, 247 Mo. 715.
Defendant was charged with the same murder. The killing occurred in the cashier’s office of the freight department of the Missouri Pacific Railway Company in Kansas City, at about 5:40 p. m. of Friday, December 1, 1911. At that time there were six men in the room occupied by Underwood. There were six sixteen-candle-power incandescent lights in the room, over which were .cone-shaped shades to throw the light down upon the desks of the men at work. There was another light, without a shade, in the hall in front of the door leading into the cashier’s office. John R. Barnes, an assistant cashier, sat at a desk which was within two *346feet of the door. Pie heard the door open, and, looking np, saw two negroes standing in the door with drawn revolvers, and one of them (Brown) said, “Get into the vault and get in there quick,” and jumping behind Barnes’s chair, fired a shot at him, burning his neck, shooting through his shirt, and setting fire to it. He then struck Barnes over the head. Barnes stumbled out of his chair and ran into the vault. Barnes testified that the other man in the door was the defendant, and that defendant kept his gun on the other men in the office. As to defendant’s identity he testified as follows :
“Q. Who was this other man who had his pistol leveled at the other boys? A. It was George Bonner, the defendant in this case.
"Q. Are you certain in your identification of him? A. Yes, sir.
"Q. Is there any possibility of a mistake on your part? A. I think not.
"Q. That this is the man? A. No, sir.”
He testified that after getting into the vault he heard another shot and Underwood said, "Por God’s sake give a man a chance to get into the vault.” Then another shot was fired, and Underwood went into the vault saying, “Boys, I have been shot.” He died of Ms wound about eight o’clock the next morning. Barnes testified that there was another negro in the hallway, and that he did not previously know the defendant; that he passed right by defendant when he (witness) went into the vault, and that there was a light within four feet of defendant; that some of the lights were about as high as one’s head, and some not quite so hig’h. He testified that he recognized the defendant four days later at the inspector’s office. On his cross-examination the following occurred: “Q. Mr. Barnes, would you state positively under oath, without any manner of a doubt whatever, taking time to consider the answer to the question, would you *347swear absolutely and positively and finally and without any hesitancy or pretense of a doubt, that the man whom you saw accompanying the murderer was this man sitting at the table? A. Yes, sir.”
The robbers got $136.75 in cash, and $958 in checks.
John R. Clayton, a collector for the company, was standing in the cashier’s office, and, hearing a shot, turned to the door and saw the defendant about two feet inside with his pistol leveled on the witness. Arthur Brown was near Barnes’s desk and shot at Underwood. Witness than ran into the wareroom. The vault and wareroom were across an intervening room from the cashier’s office. Clayton testified that he had never seen defendant before, and that he saw him again the following Monday at the detective office* He also testified that the lights in the room had shades throwing the light on the desks and leaving the rest of the room and the door in shadow.
Homer Langford, a colored man, whose real name is Weadon, who stated that he had for several years made his living by boxing, testified that on the morning after the killing he talked with defendant at a saloon, when the defendant said that he had “made a freight house last night” and had gotten a hundred and thirty-one dollars and a thousand dollars in checks, and had burned the checks; that about four that afternoon defendant showed him a paper and said that all he hated about it was that the fellow had died. He testified that defendant gave witness a dollar. This witness could not tell how many drinks he had taken that day, but said that he was not drunk. He had known the defendant in Omaha. After the killing of Underwood and prior to the trial, the witness had been stabbed in a fight over a woman. Officer Carter who arrested the defendant testified that defendant endeavored to avoid arrest.
Faulkner Gibbs testified that he roomed with defendant at 622 Bank street, and that they were both *348in their room from four until about 7:15 p. m. on the-day of the killing of Underwood. TMs witness was arrested on December 3, at the same time that defendant was arrested, and was in the workhouse until brought to the court as a witness in this case. He pleaded guilty to petit larceny in Omaha.
Featherstone Powell and Arthur Brown, both of whom were indicted for complicity in the killing of Underwood, testified that they had never known the defendant. Brown was under sentence of death at the-time he testified.
The instruction on the subject of alibi is as follows:
“The court instructs the jury that if there is any evidence before you that raises in your minds a reasonable doubt as to the presence of the defendant at the time and place where the crime is charged to have-been committed (if you find a crime was committed) you will acquit the defendant.”
instruction. The only complaint made, by counsel for defendant about the instructions is that the one on the subject of alibi should have more definitely and forcibly directed the attention of the jury to the evidence on that subject. The one given was dear and complete, and was, therefore, as definite and forcible as it was proper to make-it. There is no point made on the admission or rejection of testimony.
Murderer Evidence. The main proposition contended for by defendant’s counsel is that the evidence as to the defendant’s identity is not sufficient. It is asserted that the evidence shows that there was not light enough in the-room to enable the witnesses to see the-defendant with sufficient clearness to identify him. With six sixteen-candle-power incandescent lights burning in the office, shaded though they were, and with another lamp in the hall just back of defendant as he stood in front of *349the open door, it would be strange indeed if the witnesses in the room could not clearly recognize the defendant. Two of these men who were there present testified that they identified the defendant as the same man who stood just within the door. The arm of the law would be weak indeed if the oaths of two eyewitnesses were insufficient in such a case.
Counsel for defendant has much to say in depreciation of the State’s witness Langford, alias Weadon, and in appreciation of defendant’s witness Gribbs. There was nothing in the record of either of them to .give them a very high standing with the jury, who, doubtless, convicted defendant mainly on the evidence -of Barnes and Clayton.
The defendant was convicted as the result of a trial remarkably fair and free from error of any kind.
We affirm the judgment and direct that the sentence pronounced by the trial court be executed.
Williams, C., concurs.
PER CURIAM. — The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All of the .judges concur, except Faris, J., not sitting.